Exhibit 3.1(a) [ LOGO OF STATE OF STATE OF NEVADA ] ROSS MILLER Document # 20100562223-49 Secretary of State Filing Date and Time:04/28/2010 202 North Carson Street 1.47PM Carson City, Nevada 89701-4299 Entity Number: E0357612010-9 (775) 684-5708 Filed in the office of ROSS MILLER, Secretary of State of Nevada ARTICLES OF INCORPORATION (Pursuant to NRS Chapter 78) 1. Name of Corporation XTRALINK CORP. 2. Resident Agent Name and Street Address must be a Nevada address where process may be served) Commercial Registered Agent: Agency Services of Nevada 245 East Liberty, Suite 200 Reno, NV 89501 3. Shares (Number of shares corporation authorized to issue) 200,000,000 shares with a par value of $0.0001 4. Names, Addresses, Number of Board of Directors/Trustees Maurice Sale 245 East Liberty, Suite 200 Reno, NV 89501 5. Purpose Any lawful business 6. Names, addresses and Signatures of Incorporators Maurice Sale 245 East Liberty, Suite 200 Reno, NV 89501 /s/ Maurice Sale 7. Certificate of Acceptance of Appointment of Resident Agent AGENCY SERVICES OF NEVADA /s/ Kelly L. Turner Date: 7/27/2010 I herby accept the appointment as Resident Agent for the above named corporation.
